 Case 3:20-cv-00832-E Document 161 Filed 11/10/20               Page 1 of 1 PageID 3653



                         UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 OSCAR SANCHEZ, et al.,                       §
                                              §
        Plaintiffs,                           §
                                              §
               v.                             §
                                              §      Civil Action No. 3:20-cv-00832-E
 SHERIFF MARIAN BROWN, et al.,                §
                                              §
        Defendants.                           §
                                              §
                                              §

                      ORDER GRANTING MOTION TO QUASH
                         OR FOR PROTECTIVE ORDER

       Before the Court is a Motion to Quash or for Protective Order filed by non-party Emanuel

Lewis (Doc. No. 154). The motion involves an October 15, 2020 Subpoena to Testify at a

Deposition in a Civil Action, which directs Lewis to produce 25 categories of documents on

October 30, 2020, and appear for a deposition on November 4, 2020. The Court GRANTS Lewis’s

Motion and ORDERS that the Subpoena is in all respects quashed.

       SO ORDERED.

       Signed November 10, 2020.




                                           Ada Brown
                                           UNITED STATES DISTRICT JUDGE
